                Case 2:20-cv-00679-TSZ Document 12 Filed 09/30/20 Page 1 of 1




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
       THE BOEING COMPANY,
 7                            Plaintiff,
 8         v.                                           C20-679 TSZ
 9     JOHN S. ROACH, individually and                  MINUTE ORDER
       as Trustee of the Carlotta M. Roach
10     Testamentary Trust,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Default against defendant having been entered by Order of the Clerk dated
14
   June 25, 2020, docket no. 10, plaintiff having indicated its intent to file a motion for
   default judgment by Status Report dated July 10, 2020, docket no. 11, and more than two
15
   months having elapsed since then without further activity in this case, plaintiff is
   DIRECTED to file, within twenty-eight (28) days of the date of this Minute Order, either
16
   (i) a motion for default judgment, or (ii) a status report indicating why such motion
   cannot or will not be filed and whether this case may be dismissed without prejudice and
17
   without costs.
18          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 30th day of September, 2020.
20

21                                                     William M. McCool
                                                       Clerk
22
                                                       s/Karen Dews
23                                                     Deputy Clerk

     MINUTE ORDER - 1
